   8:21-cv-00238-JFB-CRZ Doc # 12 Filed: 09/13/21 Page 1 of 2 - Page ID # 57




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DONNA M. SCHELLENBERGER,

                    Plaintiff,                              8:21CV238

       vs.
                                                     SHOW CAUSE ORDER
MARK ROSENBLATT, and OAKWOOD
VENTURES,

                    Defendants.


      This matter comes before the court after a review of the court file. Plaintiff
commenced this action on June 23, 2021 (Filing No. 1), and the Clerk of the Court
issued summons for Defendants Mark Rosenblatt and Oakwood Ventures on June
30, 2021 (Filing No. 4). Both summonses were issued to Defendants in care of
“Daniel Cianchetta, 200 Public Square, Suite 2300, Cleveland Ohio, 44114-2378”
(Filing No. 5; Filing No. 9). According to the proof of service filed by Plaintiff on
July 15, 2021, Oakwood Ventures purportedly was served by certified mail
received on July 7, 2021. (Filing No. 5 at CM/ECF p. 3). According to the proof of
service filed by Plaintiff on August 11, 2021, Mark Rosenblatt purportedly was
served by certified mail received on August 2, 2021. (Filing No. 9 at CM/ECF p. 3).
Both certified mail receipts show that the mailings were directed to Defendants, by
service on Daniel Cianchetta at Benesch law firm.


      Plaintiff has filed affidavits stating that Defendants have been served and
have failed to answer or otherwise respond and she asserts she is entitled to
damages. (Filing Nos. 10, 11). Pursuant to the court’s rules, a complaint must be
served within 90 days of filing the lawsuit. However, Plaintiff has not shown why
the court should interpret the service of the lawsuit on Daniel Cianchetta at
   8:21-cv-00238-JFB-CRZ Doc # 12 Filed: 09/13/21 Page 2 of 2 - Page ID # 58




Benesch law firm as service on Defendant Mark Rosenblatt and Defendant
Oakwood Ventures.


      Accordingly,

       IT IS ORDERED that plaintiff shall have until October 4, 2021 to show cause
why this case should not be dismissed pursuant to Federal Rule of Civil Procedure
4(m) or for want of prosecution. The failure to timely comply with this order may
result in dismissal of this action without further notice.

      Dated this 13th day of September, 2021.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
